        Case 1:16-cv-06525-PKC-JLC Document 231 Filed 01/25/19 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

CASEY CUNNINGHAM et al.,
                                                   Civil Action No. 16-cv-6525
                  Plaintiffs,

v.

                                                   Hon. P. Kevin Castel
CORNELL UNIVERSITY et al.,

                  Defendants.



     CORNELL DEFENDANTS’ NOTICE OF MOTION FOR SUMMARY JUDGMENT


        Please take notice that, upon the accompanying Memorandum of Law, dated January 25,

2019, the Statement of Undisputed Material Facts pursuant to Local Rule 56.1, dated January 25,

2019, and all exhibits attached thereto, the undersigned attorneys for Defendants Cornell Univer-

sity, The Retirement Plan Oversight Committee, and Mary J. Opperman will move this Court be-

fore the Honorable P. Kevin Castel, at the Daniel Patrick Moynihan United States Courthouse for

the Southern District of New York, 500 Pearl Street, Courtroom 11D, New York, New York

10007, at a time and date to be set by the Court, for an Order pursuant to Federal Rule of Civil

Procedure 56, granting summary judgment in favor of Defendants and dismissing all of the re-

maining claims in Plaintiffs’ Corrected Amended Complaint, and granting other such further relief

as this Court deems proper.

        In accordance with the Court’s order of November 13, 2018, opposition papers shall be

filed on or before February 25, 2019, and any reply papers shall be filed on or before March 25,

2019.




                                               1
    Case 1:16-cv-06525-PKC-JLC Document 231 Filed 01/25/19 Page 2 of 3




Dated: January 25, 2019                        Respectfully submitted,

Nancy G. Ross                                  /s/ Brian D. Netter
Samuel P. Myler                                Brian D. Netter
MAYER BROWN LLP                                  bnetter@mayerbrown.com
71 South Wacker Drive                          Michelle N. Webster
Chicago, Illinois 60606-4637                   Matthew A. Waring
Telephone: (312) 782-0600                      Ankur Mandhania
                                               MAYER BROWN LLP
Jean-Marie L. Atamian                          1999 K Street NW
MAYER BROWN LLP                                Washington, DC 20006-1101
1221 Avenue of the Americas                    Telephone: (202) 263-3000
New York, New York 10020-1001                  Facsimile: (202) 263-3300
Telephone: (212) 506-2500
                            Attorneys for Cornell Defendants




                                           2
      Case 1:16-cv-06525-PKC-JLC Document 231 Filed 01/25/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that, on January 25, 2019, a copy of the foregoing was filed electronically

using the Court’s CM/ECF system, which will provide notice of the filing to all counsel of record.



                                                   By:    /s/ Brian D. Netter
                                                         Brian D. Netter
